CLIFFORD, Circuit Justice.
The first indictment charges that the defendant [Alanson J. Shorey] at Portsmouth, on the fifteenth day of September, 1865, attempted to pass counterfeit United States fractional currency treas-*1071ary notes, and that he had similar notes in his possession with intent to pass the same, and the other charges similar offences, alleged to have been committed on the 20th of September, 1865, under 12 Stat. 712, 713; Id. 347; 13 Stat. 221, § 10. Counterfeiting is a crime recognized in the constitution of the United States, and has been defined as such in the laws of congress since the first crimes act was passed. It was known as such at common law, and is punished as such by the laws of every state in the Union. Regarding the proposition as self-evident, we do not think it necessary to attempt to fortify it by argument. Laws defining such offence, and providing for the punishment of the offenders, are as distinct from crimes arising under the revenue laws of the United States as any two offences can be which are defined by acts of congress, and within the jurisdiction of the federal courts. Persons found guilty of the offence are declared to be guilty of felony, and may be punished by fine not exceeding five thousand dollars, and by imprisonment to hard labor not exceeding fifteen years according to the aggravation of the offence. 12 Stat 347; 13 Stat. 221.
In one of the indictments the offence is alleged to have been committed on the fifteenth of September, 1865, and on the other on the twentieth of September in the same year, and in each more than two years before the indictment was found. Demurrers are filed in each case by the defendant, because the respective offences were committed more than two years before the indictments were filed by the grand jury. Beyond controversy the case falls within the two years’ limitation as provided in the thirty-second section of the act of the thirtieth of April. 1790 [1 Stat. 119], and the conclusion accordingly is that the demurrers must be sustained. Judgment that the respective indictments are barred by the statute of limitations, and that the defendant be discharged.